209 P.3d 858 (2009)
229 Or. App. 88
STATE of Oregon, Plaintiff-Respondent,
v.
Damien Jay KARP, Defendant-Appellant.
C050534CR; A130751.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration March 19, 2009.
Decided June 10, 2009.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Paul L. Smith, Assistant Attorney-in-Charge, Criminal Appeals, for petition.
Before EDMONDS, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
PER CURIAM.
The state petitions this court to reconsider its decision in State v. Karp, 220 Or. App. 299, 185 P.3d 553 (2008). In Karp, we affirmed defendant's convictions but remanded for resentencing. The state now contends that, in light of Oregon v. Ice, 555 U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009), we erred in concluding that the imposition of consecutive sentences under ORS 137.123(5) requires findings by a jury rather than a judge. We agree and, accordingly, modify our opinion and affirm.
Reconsideration allowed; former disposition withdrawn; former opinion modified and adhered to as modified; affirmed.